UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

SAM AUCTION SOFTWARE,
LLC, et ai,

Plaintiffs,
Case No. 2:19-cy-798
v. JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Kimberly A. Jolson

INTERNATIONAL AUCTION
PARTNERS, INC.,

Defendant.

OPINION AND ORDER

Currently pending before the Court is Defendant International Auction Partners, Inc., d/b/a
Bidsquare’s (“Bidsquare” or “Defendant”) Motion for Partial Judgment on the Pleadings (ECF
No. 6). Plaintiffs SAM Auction Software LLC and Bidpath, Incorporated, d/b/a SAM Auction
Software (collectively “Plaintiffs” or “SAM”) have responded (ECF No. 14), and Defendant
replied (ECF No. 15). Accordingly, this matter is ripe for review. For the reasons stated herein,
Defendant’s Motion for Partial Judgment on the Pleadings (ECF No. 6) is GRANTED.

I

On December 13, 2013, SAM and International Auction Partners, Inc. (“IAP”), a
predecessor of Bidsquare, entered into the Software Platform Service Agreement (the “Service
Agreement). (Compl. { 9 [ECF No. 1]). The Service Agreement initially was for a one-year term,
through December 31, 2014, and automatically renewed for additional one-year terms, through
December 31, 2018. (Compl. J 12). Pursuant to the Service Agreement, Defendant was to pay
Plaintiffs $5,000 per month for hosting the Online Venue Platform, as well as an additional fee for

every auction that Bidsquare, or its predecessor, listed on the Online Venue Platform. (Fee
Schedule [ECF No. 1-1, Ex. B, PAGEID # 14]). During this time, Bidsquare used the SAM online
venue platform to conduct online auctions. (Compl. { 9). By May 1, 2018, however, Bidsquare
stopped using SAM’s online venue platform and began to conduct its auction business on another
platform service provider. (id. J 12). And on October 30, 2018, Defendant terminated the
agreement, per the terms of the Service Agreement. (/d. J 15).

Plaintiffs allege that Defendant materially breached the Service Agreement in two ways:
1) Defendant failed to pay the $5,000 per month service fee from June 2018 through December
2018; and 2) Defendant neglected to pay the “per auction” fees owed to Plaintiffs under the Service
Agreement for auctions that Bidsquare conducted on other platforms from May 1, 2018 through
December 31, 2018, totaling approximately $181,000. (Compl. {J 12-14, 17-20).

Plaintiff commenced this action on March 6, 2019, with the filing of a two-count Complaint
against IAP for: 1) breach of written contract; and 2) “Money Owed on Account Against IAP”.
(See generally Compl.). Defendant has moved for partial judgment on the pleadings, pursuant to
Rule 12(c) of the Federal Rules of Civil Procedures, asserting that Plaintiffs cannot, as a matter of
law, collect the “per auction” fees for auctions conducted on other platforms. (See generally Mot.
for on Pld. [ECF No. 6]}. Plaintiff opposes Defendant’s Motion, asserting that the parties’
agreement implies exclusivity. (See Pl. Opp’n at 2-3 [ECF No. 14]). Defendant replied. (See
generally Reply [ECF No, 15]). Accordingly, this matter is fully briefed and ripe for disposition.

Il.

The Court reviews a Rule 12(c) motion for judgment on the pleadings in the same manner
it would review a motion made under Federal Rule of Civil Procedure 12(b)(6). Vickers v.
Fairfield Med. Ctr., 453 F.3d 757, 761 (6th Cir. 2006). Rule 12(b)(6) provides for dismissal of

actions that fail to state a claim upon which relief can be granted. Generally, an action will be
dismissed under this standard where “there is no law to support the claims they made.” Stew Farm,
Ltd. v. Nat. Res. Conservation Serv., 967 F. Supp. 2d 1164, 1169 (S.D. Ohio 2013) (citing Ranch
v. Day & Night Mfg. Corp., 576 F.2d 697, 702 (6th Cir. 1978)). The same holds where “the facts
alleged are insufficient to state a claim.” Id. Federal Rule of Civil Procedure 8(a)(2) requires “a
short and plain statement of the claim showing that the pleader is entitled to relief.” See also Bell
Ail. Corp. v. Twombly, 550 U.S. 544, 555 (2007). To meet this standard, a complaint must contain
sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its face.”
Id. at 570; Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (clarifying the plausibility standard
articulated in Twombly).

Several considerations inform whether a complaint meets the facial-plausibility standard.
“A Claim has facial plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.” Igbal, 556
U.S. at 678. Further, the factual allegations of a pleading “must be enough to raise a right to relief
above the speculative level.” Twombly, 550 U.S. at 555. A complaint will not, however, “suffice
if it tenders ‘naked assertion[s] devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678
(quoting Twombly, 555 U.S. at 557). Courts must construe the claim at issue in the light most
favorable to the non-moving party, accept all factual allegations as true, and make reasonable
inferences in favor of the non-moving party. Total Benefits Planning Agency, Inc. v. Anthem Blue
Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008).

Il.

Defendant moves for partial judgment on the pleadings and asserts that, as a matter of law,

Plaintiffs are not entitled to the amount of damages they seek for the alleged breach of contract.

(See Mot. for J. on Pid. at 1). Defendant submits that the plain language of the fully integrated
contract forecloses the Plaintiffs from collecting the approximately $181,000 “per-auction” fees
they seek to collect, as neither the Service Agreement or the related License Agreement contain
an exclusivity clause. (See id. at 6).

In diversity cases, a federal court is to apply the law of the forum state. See Poplar Creek
Dev. Co, v. Chesapeake Appalachia, LLC, 636 F.3d 235, 240 (6th Cir. 2011) (citations omitted).
To succeed on a breach of contract claim in Ohio, a plaintiff must demonstrate: 1) the existence of
a contract; 2) performance by the plaintiff; 3) breach by the defendant; and 4) damages. See Bonds
v. Univ. of Cincinnati Med. Ctr., No. 18-3509, __ F. App’x _, 2019 WL 2323905, at *3 (6th Cir.
Feb. 6, 2019) (citing Garofalo v. Chicago Title Ins. Co., 104 Ohio App. 3d 95, 108, 661 N.E.2d
218 (Ohio App. May 23, 1995) (“Generally, a breach of contract occurs when a party demonstrates
the existence of a binding contract or agreement; the nonbreaching party performed its contractual
obligations; the other party failed to fulfill its contractual obligations without legal excuse: and the
nonbreaching party suffered damages as a result of the breach.”)).

The only element currently disputed is the damages element. Plaintiff seeks to collect two
forms of damages: 1) the monthly recurring flat fee; and 2) the variable fee for each auction held.
(Compl. at ff] 20, 23). Defendant, however, asserts that under the plain and unambiguous terms
of the fully integrated contract, Plaintiffs are not entitled to the “per auction” fees for auctions
conducted on other hosting platforms as the contract is silent on the issue of exclusivity.
(See generally Mot. for J. on Pld.). Plaintiffs disagree and assert that certain terms of the contract
are ambiguous and, when read in light most favorable to the Plaintiffs, support the conclusion that
IAP contracted to exclusively use SAM to host online auctions. (See Pl. Opp’n at 3).

“Under Ohio law, the interpretation of written contract terms, including the determination

of whether those terms are ambiguous, is a matter of law for initial determination by the court.”
Savedoff v. Access Grp., Inc., 524 F.3d 754, 763 (6th Cir. 2008) (citing Parrett v. Am. Ship Bide.
Co., 990 F.2d 854, 858 (6th Cir. 1993) (applying Ohio law); Potti v. Duramed Pharm., Inc., 938
F.2d 641, 647 (6th Cir. 1991) (same)). “The role of courts in examining contracts is to ascertain
the intent of the parties.” City of St. Marys v. Agulaize Cty. Bd. af Comm’rs, 2007-Ohio-5026, at
{ 18, 875 N.E.2d 561 (Ohio 2007) (citing Hamilton Ins. Servs., Inc. v. Nationwide Ins. Cos., 86
Ohio St. 3d 270, 714 N.E.2d 898 (Ohio 1999)). “The intent of the parties is presumed to reside in
the language they choose to use in their agreement.” Graham vy. Drydock Coal Co., 76 Ohio St.
3d 311, 313, 667 N.E.2d 949 (Ohio 1996). “Where the terms in a contract are not ambiguous,
courts are constrained to apply the plain language of the contract.” City of St. Marys, 2007-Ohio-
5026, at 18. But “[e]xtrinsic evidence is admissible to ascertain the intent of the parties when
the contract is unclear or ambiguous, or when circumstances surrounding the agreement give the
plain language special meaning.” Graham, 76 Ohio St. 3d at 313-14 (citing Shifrin v. Forest City
Enters., Inc., 64 Ohio St. 3d 635, 638, 597 N.E.2d 499 (Ohio 1992)).

A contract’s language is ambiguous “only where its meaning cannot be determined from
the four corners of the agreement or where the language is susceptible of two or more reasonable
interpretations.” Covington v. Lucia, 151 Ohio App. 3d 409, 414, 784 N.E.2d 186 (Ohio App. Jan.
23, 2008) (quoting Porti, 938 F.2d at 647) (internal quotation omitted). “[C]jourts may not use
extrinsic evidence to create an ambiguity; rather, the ambiguity must be patent, i.e., apparent on
the face of the contract.” Jd. (citing Schachner v. Blue Cross & Blue Shield of Ohio, 77 F.3d 889,
893 (6th Cir. 1996)). When determining whether a contract’s language is ambiguous, a court is to
consider the entirety of the contract so to “give reasonable effect to every provision in the
agreement.” Stone v. Nat'l City Bank, 106 Ohio App. 3d 212, 221, 665 N.E.2d 746 (Ohio App.

Sept. 5, 1995); see also Tri-State Grp., Inc. v. Ohio Edison Co., 151 Ohio App. 3d 1, 9, 782 N.E.2d
1240 (Ohio App. Dec. 26, 2002). Common words in the contract “are to be given their plain and
ordinary meaning unless manifest absurdity results or unless some other meaning is clearly
intended from the face or overall contents of the instrument.” Alexander vy. Buckeye Pipe Line Co.,
33 Ohio St. 2d 241, 245-46, 374 N.E.2d 146 (Ohio 1978). And if a “contract is silent, as opposed
to ambiguous, with respect to a particular matter, .. . ‘it is not the function of courts in Ohio to
formulate a new contract for the parties.’” Savedoff, 524 F.3d at 764 (citing Stalter Arms, Inc. v.
APCOA, Inc., 700 NE.2d 415, 421 (Ohio Ct. of Common Pleas Oct. 17, 1997); Fultz & Thatcher
v. Burrows Grp. Corp., No. CA2005-11-126, 2006 WL 3833971, at *6 (Ohio App. Dec. 28, 2006))
(internal citations omitted).

Defendant avers that the contract is silent on the issue of exclusivity and that “[n]Jeither the
Service Agreement nor the License Agreement contain any language suggesting that [Plaintiffs
are] entitled to auction fees for auctions not listed on [Plaintiffs’] platform.” (Mot. for J. on Pld.
at 7). In Defendant’s view, the agreement “contemplates the exact opposite.” (/d.). Defendant
points out that the Service Agreement “lists the fees for various types of auctions[ and] states that
it ‘sets forth the fees to be charged by SAM to IAP for services provided under this agreement.’”
(/d.) (emphasis in original).

Plaintiffs disagree. Plaintiffs do not appear to dispute that neither the Service Agreement
nor the License Agreement contain an explicit exclusivity clause. (See Pl. Opp’n at 6) (“A contract
need not expressly state that it is an exclusive contract for it to be one.”). Rather, Plaintiffs assert
that the agreements implicitly require Defendant to exclusively use Plaintiffs’ auction platform, as
Plaintiffs aver: “There is language in the Agreements that not only suggests but compels a
conclusion that the parties intended that Bidsquare be required to exclusively use the SAM online

venue platform throughout the duration of the Service Agreement.” (Pl. Opp’n at 6). Plaintiffs
draw the Court’s attention to provisions of the Service Agreement and the related License
Agreement that they purport either demonstrate the parties’ intent that Defendant exclusively use
Plaintiffs’ online auction platform or, alternatively, create ambiguity:

(1) _ the language describing the overall purpose of the Service Agreement,
which reflects that Bidsquare intended to use the SAM online venue platform for
all (not just some) of its clients (page 1 of the Service Agreement) [the “Whereas
Clauses”);

(2) the termination provisions requirement that SAM cooperate with any
“replacement provider” upon “termination,” which expressly indicates that SAM
was intended to be the sole provider throughout the term of the agreement (page 1
of the Service Agreement) [the “Termination Provision” ]

(3) the fee provision, which indicates that SAM would be paid for “each”
(meaning “all”) auctions, not just some auctions (page 1 of the Service Agreement)
[the “Fee Provision”]; and

(4) the obligation under Section 2.2 of the License Agreement that SAM was
required to conduct software updates during the period that the Service Agreement
was in effect, which indicates that the parties contemplated that Bidsquare would

exclusively use the SAM online venue platform throughout the term of the Service
Agreement.

(Pl. Opp’n at 3), In reply, Defendant asserts that “Plaintiffs” strained interpretation of the parties’
contracts stretches their language far past the breaking point.” (Reply at 1). Defendant further
submits that the provisions upon which Plaintiffs rely do not imply exclusivity. (/d. at 2). The
Court shall address each of these clauses in turn.
A. Service Agreement’s Whereas Clauses

Contained on the first page of the Service Agreement is the following language:

WHEREAS, SAM has designed an Online Venue Platform (the “Site”) for the sale
of property via online and live auction internet sales for TAP;

WHEREAS, IAP specializes in offering auction companies (“Customers”) a portal
to advertise the sale of their owned or consigned property that is being sold pursuant
to applicable state law;
(Service Agreement at 1). Plaintiffs, relying on the third Whereas clause, assert: “This language
reflects the understanding that Bidsquare intended to use the SAM auction platform exclusively,
i.e, that it intended to broadcast online and live internet auctions for its ‘Customers’ (not just some
of its Customers) ‘using’ the SAM auction platform.” (Pl. Opp’n at 6-7). Defendant submits that
“[t}]he only meaning that can be derived from the third recital is exactly what it says: Bidsquare’s

predecessor wished to use the Online Venue Platform to broadcast auctions for its Customers.”

WHEREAS, IAP desires to broadcast online and live auction internet sales for
Customers using the SAM auction platform.

(Reply at 4).

parties intended exclusivity. The Court agrees with Defendant, the third Whereas Clause simply
means what it says: “Bidsquare’s predecessor wished to use the Online Venue Platform to

broadcast auctions for its customers.” (Reply at 4). A reading of exclusivity into this clause would

The language of the Whereas Clauses cannot reasonably be construed to imply that the

stretch the parties’ chosen language beyond reason.

B.

Service Agreement’s Termination Provision
The Termination Provision is as follows:

TERMINATION

Either party may terminate this agreement within 30 days of its expiration for any
reason by giving written notice to the other. Lacking such notice, this Agreement
shall renew on an annual basis until terminated. However, IAP shall be entitled to
immediately terminate upon the failure of SAM to provide the services contracted
for herein and the inability to cure said failure within 30 days of written notice from
JAP. SAM shall be entitled to immediately terminate upon breach of contract by
IAP or the failure of IAP to pay for SAM’s services as provided for under this
Agreement and the inability to cure said failure within 30 days of written notice
from SAM.

Upon termination, SAM agrees to assist [AP with the immediate and full transition
of data, information, and know-how to any replacement provider for IAP and agrees
not to unreasonably withhold said data, information, and know-how. SAM’s time
and materials rate of $150 will apply to any such transition work.

(Service Agreement at 1). Plaintiffs assert: “This provision’s reference to ‘upon termination’ and
‘any replacement provider for IAP’ clearly indicates that SAM was intended to be the sole provider
until termination, at which point SAM could be replaced.” (Pl. Opp’n at 7). Plaintiff continues
that a reasonable and natural understanding of the term “replacement provider” is “a provider that
would be a substitute, a successor, or one that takes the place of SAM. In other words, there would
be one provider, SAM, until upon termination of the contract SAM would then be substituted by
a replacement provider.” (/d.) (footnote omitted). Thus, Plaintiffs argue, “[p]er the terms of the
Service Agreement, SAM was to be the sole provider to Bidsquare until the Agreement was
properly terminated (and that was done as of January 1, 2019) and then SAM would assist in the
transition to the replacement provider.” (/d. at 8).

Defendant, however, avers that the Termination Provision “simply means what it says:
SAM agreed to cooperate in transitioning Bidsquare’s predecessor to any other platform upon
termination.” (Reply at 5). Defendant also argues that Plaintiffs ignore the word “any” before
“replacement provider[,]” which “indicates the parties’ understanding that Bidsquare’s
predecessor could be using multiple platforms at the same time to list its auctions, any one of
which SAM would be obligated to assist in the transition to.” (/d.) (citing EnQuip Techs. Grp.
Inc. v. Tycon Technoglass S.R.1, 986 N.E.2d 469, 2012-Ohio-6181, { 16 (Ohio Ct. App. Dec. 28,
2012)). Defendant further states that had the parties intended exclusivity, “they certainly would
not have hidden such a significant provision within a completely unrelated clause like this one.”
(id.) (citing Newport Yacht Club v. City of Bellevue, No. C09-0589, 2009 WL 10676443, at *1

(W.D. Wash, Aug. 7, 2009)).
The Court again agrees with Defendant. While Plaintiffs correctly point out that the
reasonable understanding of a “replacement provider” is one that would be a substitute or
successor, it does not reasonably follow that the Termination Provision demonstrates that Plaintiffs
would be the sole provider. Again, Defendant is correct that the Termination Provision “simply
means what it says” that, when the agreements are terminated, Plaintiffs were required to transfer
the data to any replacement provider.

Cc, Service Agreement’s Fee Provision

The Fee Provision states:

FEES FOR “ONLINE AND LIVE” AUCTIONS

IAP agrees to pay SAM in accordance with the fee schedule outlined below in

Exhibit B for the term ending December 31, 2014. Invoices will be generated after

each auction and is payable by wire within seven (7) calendar days after the end of

the auction. Any disputes concerning billing must be made within 30 days after the

end of the auction. For any term beyond December 31, 2014, SAM shall submit

any changes in said fee schedule at least ninety (90) days prior to beginning of next

term. Unless otherwise agreed by the Parties in writing at the time of the change,

failure to submit changes in the fee schedule at least ninety (90) days before

beginning of the new term results in maintaining the fee schedule of the current

term for the duration of the next term.
(Service Agreement at 1). Plaintiff submits that “the language of this provision indicates that SAM
was to be paid for all auctions, not just some auctions|,J” and Plaintiff asserts that “‘each? is
synonymous with ‘all.’” (Pl. Opp’n at 8). Thus, Plaintiffs aver that this language “indicates that
SAM was to be paid for ail auctions, not just some auctions[]” and further “this language
contemplates that all auctions would use the SAM online platform, ie, an exclusive
arrangement.” (id.).

Defendant disagrees. Defendant asserts that “regardless of how the term ‘each’ is defined,

it is used in the context of describing SAM’s obligations with respect to the generation of invoices,

not Bidsquare’s obligation with respect to usage of the Online Venue Platform.” (Reply at 6).

i0
Further, Defendant draws the Court’s attention to the fee schedule, which is attached as Exhibit B
to the Service Agreement, which “sets forth the fees to be charged by SAM to IAP for services
provided under this agreement.” (Jd.) (quoting Fee Schedule) (internal quotations omitted). In

full, the Fee Schedule is as follows:

EeNON 3 = Foo Seheride

THE FOLLOWING SETS FORTH THE FEES TO BE CHARGED BY SAM TO JAP FOR SERVICES PROV
UNDER THIS AGREEMENT. sae FoR pep

 

Gast / eat
Whlte isbel
deployment

 

Hosting $5,000
dime.

 

“Cows $500
(ive)

alps

 

Birseming . : $700

 

Coat | S360
ioniine-

 

 

; Content $176
Galy i

 

 

 

 

 

 

 

 

 

(Fee Schedule). As such, Defendant avers “this language plainly contemplates that auction fees
will be charged only with respect to auctions for which SAM provides services (i.2., auctions
conducted on the Online Venue Platform).” (Id.) (citing Mot. for on Pid. At 5-6). This language,
Defendant submits, “only further confirms that judgment on the pleadings as to Plaintiffs’ claim
for auction fees is appropriate.” (Id. at 7).

The Service Agreement’s Fee Provision is unambiguous and does not imply exclusivity,
While Plaintiffs’ correctly point out that “each” is synonymous with “any,” here “each” cannot be

11
read out of context. The first sentence of the Fee Provision provides such context: “IAP agrees to
pay SAM in accordance with the fee schedule... .” (Service Agreement at 1). And, as Defendant
submits, the Fee Schedule designates “the fees to be charged by SAM to IAP for services provided
under this agreement.” The “services provided” under the agreements are those services that
Plaintiffs actually provided to Defendant, not services that a third party provided to Defendant. As
such, Plaintiffs’ argument that the Fee Provision implies exclusivity is unpersuasive.
D. Section 2.2 of the License Agreement

Section 2.2 of the License Agreement is as follows:

Future Software Updates. Additionally, SAM hereby grants to LAP, its successors

and assigns, a non-exclusive, unrevokable, perpetual license to all Intellectual

Property Rights related to the Future Software Updates created for IAP related to

the use, maintenance, and updating of the Online Venue Platform including the

tights to use, copy, and create derivative works for the source code, object code,

and user interfaces that SAM uses to update the Online Venue Platform. SAM

agrees to execute any documents that IAP reasonably requests to memorialize this

transaction. The licensing occurs upon implementation of the Future Software

Updates into the Online Venue Platform, or other system utilized by IAP for

providing similar functionality. The agreed price set forth in Exhibit B also

includes the obligations of this paragraph. Future Software Updates authored by

IAP or its agents must be submitted to and reviewed by SAM development staff

before being included in the supported and licensed Online Venue Platform source

code. Future Software Updates by SAM are required during any period that an

annual “Software Platform Agreement” is in effect between [AP and SAM.
(License Agreement § 2.2). Plaintiffs focus on the last sentence in support of their assertion that
Defendant was to exclusively use Plaintiffs’ Online Auction Platform. Plaintiffs assert: “by
requiring SAM to conduct future software updates during the period the Service Agreement is in
effect further demonstrates that the parties contemplated Bidsquare would exclusively use the
SAM online venue platform throughout the duration of the Service Agreement.” (Pl. Opp’n at 8—

9). Defendant again disagrees that this section of the License Agreement contemplates exclusivity.

(See Reply at 7-8). The Court agrees with Defendant. This provision of the contract is silent on

12
the matter of exclusivity and Plaintiffs’ assertion that a provision requiring an online platform to
provide its customers with software updates during the contractual period implies exclusivity is
not well taken. Rather, this provision merely means what it says, that SAM and its predecessor
were required to provide IAP and its predecessor with software updates during any period that the
contract is in effect.
E, Lack of Language Negating a Reading of Exclusivity

Plaintiffs finally assert that “it must be recognized [that] there is no provision in the Service
Agreement (or the related License Agreement) that negates exclusivity.” (Pl. Opp’n at 9). But
while that may be, Plaintiffs have similarly failed to direct the Court to language in the contract
that implies exclusivity and it is outside the purview of the Court to rewrite the parties’ contract if
the “contract is silent, as opposed to ambiguous, with respect to a particular matter[.]” Savedoff,
524 F.3d at 764. Since exclusivity is not a rebuttable presumption, this argument lacks merit.

Iv.

For the reasons stated herein, Defendant’s Motion for Partial Judgment on the Pleadings

(ECF No. 6) is GRANTED.

IT IS SO ORDERED.

1 ~9~20 (9
DATE EDM op Sas
ES DISTRICT JUDGE

 

13
